NONPRECEDENTIAL  DISPOSITION  
                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                           United States Court of Appeals
                                         For  the  Seventh  Circuit
                                         Chicago,  Illinois  60604  
                                           Argued  October  6,  2016  
                                           Decided  October  7,  2016  
  
  
                                                       Before  
  
                                    DIANE  P.  WOOD,  Chief  Judge  
  
                                    FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                    DANIEL  A.  MANION,  Circuit  Judge  
  
  
No.  16-­‐‑1895                                                             Appeal   from   the   United  
                                                                            States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,                                                Central  District  of  Illinois.  
      Plaintiff-­‐‑Appellee,  
                                                                              
                    v.                                                      No.  15-­‐‑20021-­‐‑001  
                                                                            Colin  S.  Bruce,  Judge.  
MARKESE  D.  SMITH,  
     Defendant-­‐‑Appellant.  
  

                                                        Order  
      
    Markese  Smith  pleaded  guilty  to  possessing  heroin  with  intent  to  distribute,  21  
U.S.C.  §841,  and  was  sentenced  to  212  months’  imprisonment.  His  plea  agreement  con-­‐‑
tains  a  clause  waiving  the  right  to  appeal,  with  an  exception  if  counsel  furnished  inef-­‐‑
fective  assistance.  Smith  makes  just  such  an  argument  on  appeal.  
      
    The  district  court  enhanced  Smith’s  sentence  after  concluding  that  he  is  a  career  of-­‐‑
fender  within  the  scope  of  U.S.S.G.  §4B1.1.  Smith  now  contends  that  counsel  should  
have  contested  the  conclusion  of  the  presentence  report  (a  conclusion  adopted  by  the  
district  judge)  that  he  has  at  least  two  convictions  for  crimes  of  violence  or  controlled  

                                                                                                                        
No.  16-­‐‑1895                                                                                         Page  2  

substance  offenses  as  defined  in  §4B1.2.  Smith  maintains  that  counsel  should  have  taken  
advantage  of  the  Supreme  Court’s  decision  in  Johnson  v.  United  States,  135  S.  Ct.  2551  
(2015),  and  contended  that  the  convictions  do  not  count  under  the  residual  clause  of  
§4B1.2(a)(2).  See  United  States  v.  Hurlburt,  No.  14-­‐‑3611  (7th  Cir.  Aug.  29,  2016)  (en  banc)  
(applying  Johnson  to  the  residual  clause  in  §4B1.2(a)(2)).  
       
     The  principal  difficulty  with  this  line  of  argument  is  that  the  district  court  did  not  re-­‐‑
ly  on  the  residual  clause.  Smith  has  a  conviction  for  possessing  marijuana  with  intent  to  
deliver,  which  qualifies  as  a  “controlled  substance  offense”  under  §4B1.2(b).  Smith  does  
not  argue  otherwise.  The  court  found  that  Smith’s  convictions  for  domestic  battery  and  
robbery  under  Illinois  law  are  violent  felonies  under  the  elements  clause  in  §4B1.2(a)(1)  
(a  crime  that  “has  as  an  element  the  use,  attempted  use,  or  threatened  use  of  physical  
force  against  the  person  of  another”).  Johnson  does  not  affect  convictions  classified  un-­‐‑
der  the  elements  clause  of  the  Guidelines  or  the  Armed  Career  Criminal  Act.  See  Stanley  
v.  United  States,  827  F.3d  562  (7th  Cir.  2016).  
       
     We  held  in  United  States  v.  Waters,  823  F.3d  1062  (7th  Cir.  2016),  that  a  conviction  for  
domestic  battery  satisfies  §4B1.2(a)(1).  See  also  De  Leon  Castellanos  v.  Holder,  652  F.3d  
762,  764–67  (7th  Cir.  2011)  (same  conclusion  under  the  elements  clause  of  18  U.S.C.  
§16(a)).  Two  qualifying  felonies  make  a  person  a  career  offender,  and  Smith  has  a  third:  
he  has  been  convicted  of  robbery,  in  violation  of  Illinois  law,  and  we  have  held  that  
convictions  under  that  statute  are  crimes  of  violence  under  the  elements  clauses  of  the  
Guidelines  and  similarly  worded  statutes.  See,  e.g.,  United  States  v.  Dickerson,  901  F.2d  
579,  584  (7th  Cir.  1990);  United  States  v.  Bedell,  981  F.2d  915,  916  (7th  Cir.  1992).  
       
     A  lawyer  is  entitled  to  accept  the  law  of  the  circuit  unless  there  is  good  reason  (such  
as  a  conflict  among  the  circuits)  to  believe  that  the  Supreme  Court  would  rule  other-­‐‑
wise.  Smith  does  not  contend  that  the  circuits  were,  or  are,  in  disagreement  on  the  ques-­‐‑
tion  whether  domestic  battery  or  robbery  in  violation  of  statutes  similar  to  the  ones  un-­‐‑
der  which  he  was  convicted  come  within  the  Guidelines’  elements  clause,  or  the  lan-­‐‑
guage  of  equivalent  statutes.  And  it  would  not  have  helped  Smith  to  knock  out  either  
the  battery  conviction  or  the  robbery  conviction;  his  lawyer  would  have  had  to  show  
that  circuit  law  on  both  convictions  is  mistaken.  The  chances  of  that  were  low  indeed.  
The  Sixth  Amendment  does  not  compel  lawyers  to  pursue  such  remote  possibilities.  
Counsel  therefore  did  not  exhibit  deficient  performance,  and  there  is  no  basis  for  avoid-­‐‑
ing  the  waiver  in  the  plea  agreement.  

                                                                                                    AFFIRMED